Title: From George Washington to Henry Knox, 12 September 1782
From: Washington, George
To: Knox, Henry


                        
                            Dear SirHead Quarters 12th Septemr 1782
                        
                        As soon as the french Army arrives, which will be on Saturday and Sunday next, I will contrive to know whether the field peices or royal Howitzers, will be most acceptable to Count de Rochambeau, and will inform you—I think with you, that the Inscription had best be in Latin—If the Person belonging to the Artillery can do the engraving, I will send down the proposed Inscription (a Copy of which I enclose) to Phila. and have it translated into elegant Latin. Captain Doughty, is by general Orders, appointed fort Major of West point & it’s Dependencies. With much Regard I am Dear Sir Your most Obedt Servt 
                        
                            Go: Washington
                        
                    